Calhoon, J.,
delivered the opinion of the court.
This was a conviction of perjury, based on testimony of appellant on the trial of one Simpson Barry before a justice of the peace. On the trial of appellant for the alleged perjury in the circuit court, the justice of the peace, as a witness for the state, was permitted, over objection and exception, to testify what the charge was for which Barry was on trial before *58him. It was fatal error to admit oral testimony of this. The record itself was the only proper evidence. Whittle v. State, 79 Miss., 327; 30 South., 722; State v. Ireland (Miss.), 42 South., 797.
We decide nothing else in this case now.

Reversed and remanded.